 



Exhibit 10.2
Agreement
May 31, 2006
Between:

    West Peak Ventures of Canada Ltd., a body corporate having an office in
Vancouver, British Columbia (hereinafter referred to as “West Peak”)

- and -

    Township Petroleum Corporation, a body corporate having an office in
Calgary, Alberta (hereinafter referred to as “Township”)

     Whereas West Peak has negotiated a Share Purchase Agreement effective as of
May 31, 2006 with the shareholders of Stripper Energy Services Inc. (“Stripper”)
to purchase all of the issued and outstanding shares of Stripper (“Share
Purchase Agreement”), a draft copy of which is attached hereto;
     And Whereas West Peak has entered into the Share Purchase Agreement as
agent and on behalf of Township;
     And Whereas the parties have agreed to enter into this Agreement to set
forth the terms and conditions relating to the entering of the Share Purchase
Agreement by West Peak on behalf of Township;
     Now Therefore this Agreement witnesseth that in consideration of the
premises and the respective covenants and agreements of the parties hereinafter
set forth, the parties hereby covenant and agree with one another as follows:
ARTICLE 1
Interpretation and Definitions
1.1 In this Agreement the words and phrases which are defined terms in the Share
Purchase Agreement shall have the same meanings in this Agreement as set forth
in the Share Purchase Agreement and in addition thereto the following words and
phrases shall have the following meanings:
     "Indemnified Parties” means West Peak and its affiliates, directors,
officers, employees and assigns.
ARTICLE 2
Agreement
2.1 The parties agree that West Peak has entered into the Share Purchase
Agreement as agent and on behalf of Township and that after execution of the
Share Purchase Agreement, the Escrow Agreement and payment of the Deposit to the
Vendors’ Representative, West Peak will

 



--------------------------------------------------------------------------------



 



use its reasonable best efforts to assign its interest in the Share Purchase
Agreement to Township. If West Peak is unable to assign its interest in the
Share Purchase Agreement to Township it will hold the Share Purchase Agreement
in trust for Township.
2.2 The parties acknowledge that the Deposit for payment to the shareholders has
been paid by Township to Macleod Dixon LLP, in trust, and Township will
authorize Macleod Dixon LLP to pay the Deposit to the Vendors’ Representative on
execution of the Share Purchase Agreement and the Escrow Agreement.
2.3 If West Peak is unable to assign the Share Purchase Agreement to Township
then Township will instruct West Peak with respect to actions to be taken under
the Share Purchase Agreement.
2.4 Township will reimburse West Peak for all of its out of pocket costs
relating to the purchase of the shares of Stripper.
ARTICLE 3
Indemnity
3.1 Township hereby indemnifies and agrees to hold harmless the Indemnified
Parties from and against any and all losses, expenses, damages and other
liabilities of any nature whatsoever (including legal expenses on a solicitor
and his or her own client basis) (collectively the "Claims”) suffered or
incurred by them as a direct or indirect result of, or arising in connection
with the Share Purchase Agreement including, without limitation, the due
diligence conducted with respect to Stripper and its shareholders and the
negotiation, finalization and execution of the Share Purchase Agreement.
ARTICLE 4
Miscellaneous
4.1 The address for notices of each of the parties as follows:

         
 
  West Peak:   West Peak Ventures of Canada Ltd.
 
      420 — 475 Howe Street
 
      Vancouver BC V6C 2B3
 
      Fax: (604) 606-7980
 
       
 
  Township:   Township Petroleum Corporation
 
      c/o 420 — 475 Howe Street
 
      Vancouver BC V6C 2B3
 
      Fax: (604) 606-7980
 
      Attn: George Orr
 
       
 
      with a fax copy to Ron Phillips
 
      Fax: (203)

Any of the parties hereto may from time to time change its address for service
herein by giving written notice to the other parties hereto. Any notice may be
served by personal service upon a party hereto or by mailing the same by prepaid
post in a properly addressed envelope addressed to the party hereto at its
address for service hereunder. Any notice given by service upon a party

-2-



--------------------------------------------------------------------------------



 



hereto shall be deemed to be given on the date of such service and any notice
given by mail shall be received by the addressee when actually received. Any
notice may be served by instantaneous electronic means to the number for notice
herein set forth. Any notice given by service upon a party and any notice given
by instantaneous electronic means shall be deemed to be given to and received by
the addressee on the day (except Saturdays, Sundays, statutory holidays and days
which the offices of the addressee are closed for business) of service or after
the sending thereof with appropriate answerback acknowledgment, provided it was
sent before 2:00 p.m.; otherwise it shall be deemed to be received the next
following business day.
4.2 The parties will execute and deliver all such further documents and
instruments and do all acts and things as may be necessary or convenient to
carry out the full intent and meaning of and to effect the transactions
contemplated by this Agreement.
4.3 This Agreement is the entire agreement between the parties hereto in respect
of the Share Purchase Agreement and there are no warranties, representations,
terms, conditions or collateral agreements, expressed or implied, statutory or
otherwise, other than expressly set forth in this Agreement.
4.4 This Agreement shall be governed by and construed in accordance with the
laws of Alberta, and the parties hereby attorn to the jurisdiction of the Courts
of competent jurisdiction of Alberta in any proceeding hereunder.
4.5 This Agreement may be executed in counterpart and all counterparts together
shall constitute good and valid execution.
4.6 This Agreement will enure to the benefit of and be binding upon the parties
hereto, and their respective heirs, administrators, executors, successors and
permitted assigns.
IN WITNESS WHEREOF the parties have caused this Agreement to be executed under
seal as of the day and year above written.

            West Peak Ventures of Canada Ltd.
      Per:                  

            Township Petroleum Corporation
      Per:                  

-3-